Citation Nr: 0927096	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-20 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for a kidney tumor, to 
include as due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and son

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
which denied service connection for the disabilities at issue 
on appeal.  A hearing at the RO was held in April 2008.  In 
March 2009, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  

The issues of service connection for a skin disorder and 
kidney tumor are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran was awarded the Purple Heart Medal for wounds 
received in combat in Vietnam.  

2.  The Veteran has a diagnosis of PTSD which has been 
attributed to events in service.  

3.  The Veteran is shown as likely as not to have disability 
manifested by PTSD due to combat experiences.  




CONCLUSION OF LAW

The Veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service, of what evidence was necessary to establish 
service connection, and why the current evidence was 
insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA during the pendency of this appeal and 
testified at an RO hearing in April 2008, and before the 
undersigned Veterans Law Judge at the RO in March 2009.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

In light of the favorable decision regarding the PTSD claim, 
the Board finds that any VA deficiency in complying with VCAA 
is harmless error and that no useful purpose would be served 
by remanding the appeal to the RO.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 
(Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

Analysis

In the instant case, the service personnel records showed 
that the Veteran served in Vietnam, and that he was awarded 
the Purple Heart Medal for wounds received in combat in May 
1971.  The Veteran testified that he was exposed to numerous 
rocket and mortar attacks and was involved in several 
firefights, including the incident in May 1971, when he was 
wounded and was subsequently awarded the Purple Heart.  Based 
on the documented award of the Purple Heart, the Board 
accepts the Veteran's reported stressors involving combat 
events in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The evidentiary record shows that the Veteran was treated by 
VA on numerous occasions during the pendency of this appeal 
and was afforded two VA psychiatric examinations, in April 
2006, and by a panel of two psychologists in October 2007.  
On both occasions, the examiners indicated that the claims 
file was reviewed and included a detailed description of the 
Veteran's complaints, military and medical history, and the 
clinical findings on examination.  Psychological testing in 
April 2006 revealed scores indicative of mild to moderate 
PTSD symptomatology on the SCL-90-R test.  The Veteran also 
scored above the cutoff for clinically significant symptoms 
of PTSD on the Mississippi Scale for Combat-Related PTSD.  
However, the examiner opined that, given the Veteran's 
minimal combat exposure in service, his score on the latter 
test suggested an exaggeration of symptomatology.  The 
examiner noted that while the Veteran was awarded the Purple 
Heart, his description of his wounds and the other minimal 
direct combat situations did not meet the criteria for a 
traumatic event under Criterion A.  He also noted that while 
the Veteran did report some isolated symptoms of PTSD, he did 
not report the full symptom constellation necessary for a 
diagnosis of PTSD.  The examiner concluded that the Veteran's 
history and reported symptoms were more consistent with 
dysthymic disorder which likely began several years earlier 
and was related to his significant kidney problems and 
interpersonal difficulties.  

The findings and assessment of the Veteran's symptomatology 
by the panel psychiatric evaluation in October 2007, were 
essentially the same as the April 2007 VA examination, except 
that the diagnosis was depressive disorder, not otherwise 
specified.  The examiners indicated that the Veteran did not 
consistently describe the stressor event, for which was 
awarded the Purple Heart, as involving the type of intense 
emotional reaction typically found among individuals who 
experienced a stressor consistent with PTSD, and that his 
reported symptoms had become more elaborate as the appeal 
process continued.  They also indicated that his test scores 
suggested over reporting of symptomatology, and that his 
overall symptomatology did not reflect the specific 
constellation of symptoms occurring with the frequency and 
intensity needed for a diagnosis of PTSD.  The examiners 
opined that the Veteran did not fulfill the diagnostic 
criteria for a diagnosis of PTSD.  

The favorable evidence of record includes opinions from two 
private physicians to the effect that the Veteran has PTSD as 
a result of an ambush on a convoy by enemy forces in Vietnam.  
In a letter dated in September 2007, one psychiatrist 
indicated that the ambush in which the Veteran was wounded 
satisfied the criteria of having been exposed to an event 
involving threatened death or serious injury.  She noted that 
the Veteran reported recurring nightmares of the event, and 
that he attempted to avoid activities that aroused 
recollections of the event.  He had markedly diminished 
interest, feelings of detachment, and restricted range of 
affect, and that he manifested symptoms of irritability, 
anger outbursts, hypervigilance, and exaggerated startled 
response.  The psychiatrist indicated that the Veteran's 
symptoms were related to the ambush incident, for which he 
was awarded the Purple Heart, and opined that he met the full 
criteria for a diagnosis of PTSD.  

A report from the second psychiatrist in April 2008, also 
concluded that the Veteran meet the criteria for a diagnosis 
of PTSD due to his combat experience during an ambush in May 
1971.  Although the Veteran's description of the event 
differed significantly from his account on various VA 
outpatient notes and VA examinations in that he claimed to 
have been wounded by shrapnel in his side and eyes, and that 
he reportedly ended the battle by firing his grenade launcher 
out the window of his truck, the fact remains that he was 
awarded the Purple Heart and was shown to have been involved 
in some type of rocket attack.  

At the personal hearing before the undersigned member of the 
Board at the RO in March 2009, the Veteran described some of 
his combat experiences and of how it had affected his 
personal relationships since returning home from service.  

Service connection for PTSD requires the presence of three 
elements: a current diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal connection between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, the reports by the private psychologist 
offered a diagnosis of PTSD related to a specific event in 
service for which the Veteran was awarded the Purple Heart.  
Although the specific circumstances of the event are not 
reflected in the service reports of record, the fact that the 
Veteran was awarded the Purple Heart and was shown to have 
been exposed to a rocket attack, lends credence to his 
allegations.  The basis of the unfavorable VA opinions was 
that the stressor event in service was minimal and that the 
Veteran did not display significant symptoms of PTSD 
sufficient to support a diagnosis of PTSD.  In all other 
respects, the findings were essentially the same.  

In this case, the Veteran was awarded the Purple Heart and is 
shown to have a current diagnosis of PTSD, which two private 
psychiatrists have related to a specific combat event in 
service the occurrence of which is conceded.  Therefore, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the elements required to establish service 
connection for PTSD have been satisfied.  38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


REMAND

Concerning the claims of service connection for a kidney 
tumor and a skin disorder, to include as due to herbicide 
exposure, the Board finds that additional development is 
necessary prior to appellate review.  

The evidence of record shows that the Veteran was initially 
treated for chronic bladder problems and kidney stones by 
various private doctors beginning 2001.  In March 2008, the 
Veteran underwent partial nephrectomy for a renal mass on the 
left upper pole, subsequently diagnosed on pathology 
examination as an oncocytoma.  The Veteran asserts that his 
renal cancer was due to herbicide exposure in Vietnam.  

The Board notes that although VA regulations do not permit 
the grant of service connection for a renal tumor on a 
presumptive basis under 38 C.F.R. § 3.309(e), service 
connection may still be established on a direct basis.  That 
is, if the evidence showed that a kidney tumor was present in 
service or within one year of discharge from service, service 
connection may be established on a direct basis.  Because the 
Board is not competent to render a medical opinion on this 
matter, further development must be undertaken.  

The service treatment records showed that the Veteran was 
treated for a rash on his upper and lower extremities 
beginning in July 1969, prior to his service in Vietnam.  The 
records also showed that he was treated for a pruritic lesion 
on his chin in October 1971; for seborrheic dermatitis of the 
face in November 1971, and for an allergic reaction to 
shampoo in January 1972.  A Report of Medical History in 
March 1972, noted a history of dermatitis, treated and 
resolved.  Other than some mild acne of the chest, his 
separation examination at that time showed no pertinent 
abnormalities of the skin.  However, the Veteran contends 
that he has had chronic skin problems ever since service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record showed that the Veteran 
was treated for chronic skin problems in service, and that he 
claims to have chronic skin problems ever since service.  
However, the Veteran has not been afforded a VA examination 
to determine the nature and etiology of any current skin 
disorder.  Therefore, one must be provided to him.  Part of 
VA's duty to assist pursuant to the VCAA is to provide a 
claimant with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the current disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any skin 
problems since his discharge from service 
or for any kidney problems from the time 
of service separation to 2001.  
Thereafter, the AMC should attempt to 
obtain all identified records, not 
already of record, and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  The Veteran and his attorney 
are to be notified of any unsuccessful 
efforts in this regard.  

2.  The Veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any identified 
skin disorder.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified skin disorder had its 
onset in service or is otherwise related 
to service.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the examiner is only able to 
theorize or speculate as to this matter, 
this should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  Thereafter, the claims file should be 
forwarded to an appropriate VA physician 
with expertise in the field of 
genitourinary diseases for an opinion 
concerning the date of onset and, if 
feasible, etiology of the Veteran's left 
renal oncocytoma or any other identified 
kidney tumor.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's left 
renal oncocytoma, or any other identified 
kidney tumor, had its onset in service or 
is otherwise related to service.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
Veteran and his attorney should be 
furnished a SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


